Case: 4:21-cv-00308-RLW Doc. #: 6-4 Filed: 03/11/21 Page: 1 of 7 PageID #: 64




                 EXHIBIT 4
 Case: 4:21-cv-00308-RLW Doc. #: 6-4 Filed: 03/11/21 Page: 2 of 7 PageID #: 65




                           DECLARATION OF JOHN KLOCKENGA

       I, John Klockenga, declare as follows:

       1.        I have personal knowledge of the facts contained in this Declaration, and they are

true to the best of my knowledge and belief. I am over 18 years old and competent to testify to

the following.

       2.        I farm land in Dix, Illinois.

       3.        I first purchased Nutriplant products in the summer of 2018 for use on my

2019 crops. Ben Buckwalter cold-called me and offered to sell me Nutriplant products. He

also mentioned the name Yield Nation, which I understood to be the company he worked with to

sell Nutriplant products. I purchased one 30-gallon barrel of Nutriplant AG foliar treatment,

a spray fertilizer, and Nutriplant SD seed treatment, which is meant to help seeds flow through

a planter while adding nutrients. I did not purchase more because I wanted to be sure the product

performed as Mr. Buckwalter had advertised.

       4.        The Nutriplant AG foliar spray arrived in a blue barrel with a Nutriplant

label on it. I had excellent results when using the Nutriplant foliar spray on a portion of my

2019 crops. I was happy with both products and they worked as I expected them to.

       5.        Mr. Buckwalter contacted me again in late 2019 to offer more Nutriplant prod-

ucts for sale. We talked about the performance of the product he sold me and I told him I wanted

to purchase more. Mr. Buckwalter represented to me that he was selling more Nutriplant AG

foliar spray. Because the Nutriplant product performed so well, I purchased a 300-gallon tote,

essentially a large, square barrel, of the Nutriplant AG foliar spray.

       6.        Mr. Buckwalter gave me an invoice for the product I purchased in November

2019. The invoice was from Yield Nation, the company through which Mr. Buckwalter had sold
 Case: 4:21-cv-00308-RLW Doc. #: 6-4 Filed: 03/11/21 Page: 3 of 7 PageID #: 66




me Nutriplant products the year before. The invoice indicates in Mr. Buckwalter’s

handwriting that Yield Nation was selling me “Nutriplant AG” and it also had a picture of the

blue Nutriplant barrel I had purchased before. A true and correct copy of that invoice is

attached as Exhibit A. I paid Yield Nation for the foliar spray and waited for it to be delivered.

       7.      When the foliar spray arrived, I stored the tote in my shed until I needed to use it.

I did not make note of the label at the time, but later saw that the label said “Yield Nation” rather

than Nutriplant. A true and correct photograph of the tote I received in 2020 with the “Yield

Nation” label is attached as Exhibit B.

       8.      My first indication that something was different about the foliar spray was that I

could see through the tote that it had separated, with the heavier particles on the bottom and the

lighter liquids on top. I had to agitate the spray in an attempt to mix it, but I could never get it

back into suspension. A true and correct photograph of the heavier particles left behind by the

Yield Nation product in the tote is attached as Exhibit C.

       9.      The foliar spray caused me headaches all season. When attempting to apply the

spray, it clogged screens, filters, and sprayer nozzles. Repeatedly stopping to clean those parts

cost me critical time.

       10.     I contacted Mr. Buckwalter to tell him the product looked different and separated.

Mr. Buckwalter then shipped me a mixer. Even using that mixer was not enough to keep the

foliar spray in suspension. It almost immediately settled out.

       11.     I found that to use the foliar spray at all, I had to agitate the tote, then mete out the

spray into 2.5-gallon jugs and keep agitating them.

       12.     Although I found the product difficult and time consuming to use, I continued to

use it because I believed it was Nutriplant, and I liked the way Nutriplant performed the




                                                   2
Case: 4:21-cv-00308-RLW Doc. #: 6-4 Filed: 03/11/21 Page: 4 of 7 PageID #: 67
Case: 4:21-cv-00308-RLW Doc. #: 6-4 Filed: 03/11/21 Page: 5 of 7 PageID #: 68
Case: 4:21-cv-00308-RLW Doc. #: 6-4 Filed: 03/11/21 Page: 6 of 7 PageID #: 69
Case: 4:21-cv-00308-RLW Doc. #: 6-4 Filed: 03/11/21 Page: 7 of 7 PageID #: 70
